Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 1 of 21 PageID 30




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                               CASE NO.:3:20-CV-969-J-34MCR


   TOMAS R. WEST

           Plaintiff,

   v.

   UNIVERSITY OF NORTH FLORIDA
   FOUNDATION, INC.

         Defendant,
   ________________________________/

                               FIRST AMENDED COMPLAINT

           COMES NOW the Plaintiff TOMAS R. WEST by and through undersigned

   counsel, hereby sues Defendant UNIVERSITY OF NORTH FLORIDA FOUNDATION,

   INC., on the grounds set forth herein.

                                         INTRODUCTION

        1. This is an action by Plaintiff TOMAS R. WEST under Section 1981 of the Civil

           Rights Act of 1866 (Section 1981), to redress the injury done to him by the

           Defendant’s discriminatory treatment and retaliation based on his Race and Color

           (Black).

                                 JURISDICTION AND VENUE

        2. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

           attorney’s fees, and costs.

        3. This action is authorized and instituted pursuant to Section 1981 of the Civil Rights

           Act of 1866 (Section 1981), as amended.
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 2 of 21 PageID 31




     4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

        §1343.

     5. The venue of this action is properly placed in the Middle District of Florida,

        Jacksonville Division, pursuant to 28 U.S.C. §1391(b), since the unlawful alleged

        employment practices, were committed in Duval County, within the jurisdiction of

        this Honorable Court.

                                           PARTIES

     6. Plaintiff TOMAS R. WEST is a 32-year-old Black, or African American male,

        resident of Duval County, who was employed by Defendant UNIVERSITY OF

        NORTH FLORIDA FOUNDATION, INC.                   Plaintiff is a member of certain

        protected classes of persons under 42 U.S.C. §1981, because of his Race and Color.

     7. Corporate Defendant UNIVERSITY OF NORTH FLORIDA FOUNDATION,

        INC. (hereinafter the UNIVERSITY OF NORTH FLORIDA, or “Defendant”), is

        a Not for Profit corporation authorized to conduct business in the State of Florida,

        and within the jurisdiction of this Court.

     8. At all times relevant to this complaint, Plaintiff TOMAS R. WEST was employed

        by the UNIVERSITY OF NORTH FLORIDA and the parties had a contractual

        relationship with each other.

                                 STATEMENT OF FACTS

     9. Plaintiff TOMAS R. WEST is a 32-year-old Black, or African American male,

        resident of Duval County, who was employed by the Defendant UNIVERSITY OF

        NORTH FLORIDA. Plaintiff is a member of certain protected classes of persons

        under 42 U.S.C. §1981, because of his Race and Color (Black).



                                        Page 2 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 3 of 21 PageID 32




     10. The Defendant UNIVERSITY OF NORTH FLORIDA is an institution of high

        learning located at 1 UNF Drive, Jacksonville, Florida 32224, where Plaintiff

        worked.

     11. The Defendant UNIVERSITY OF NORTH FLORIDA employed Plaintiff TOMAS

        R. WEST as a maintenance technician from approximately February 24, 2020, to

        July 28, 2020, or 5 months. (22 weeks).

     12. The Plaintiff was a full-time employee, earning approximately $13.34 an hour.

     13. Throughout his employment with the Defendant, the Plaintiff performed his duties

        in an exemplary fashion. The Plaintiff possessed all the required skills, training,

        and qualifications for the job in question, and performed his duties without

        significant issue or controversy. The Plaintiff was a good maintenance employee.

     14. However, during the time Plaintiff was employed by the Defendant, Plaintiff was

        subjected to unlawful acts of discrimination such as harassment, hostile working

        environment, and was further subjected to different terms and conditions of

        employment, and finally, he was subjected to a discriminatory discharge because

        of his Race and Color.

     15. Almost Since the beginning of his employment Plaintiff perceived that he was

        discriminated against because of his Race and Color. When the Plaintiff began to

        work, he knew about a recently hired White employee, who was hired as a

        temporary employee, after 2 weeks into his work, Plaintiff learned that the White

        employee was put on a permanent position.

     16. At his hiring, Plaintiff was put on notice that the University had 6 months of

        probationary period before he could get a permanent position.



                                       Page 3 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 4 of 21 PageID 33




     17. Plaintiff decided to ask about the possibility of getting a permanent position earlier

        than anticipated, and he talked to Samantha Lento, supervisor Jan Lindahl, and

        Assistant Maintenance Director Steve Crews. Plaintiff requested to be changed to

        permanent employee status, but he never received a straight answer.

     18. Plaintiff felt ignored and discriminated against, and he was convinced that the

        reason for the silence was racism. Specifically, Plaintiff alleges that he was treated

        differently from other similarly situated co-worker outside his protected class by

        not considering him for a permanent position due to his Race and Color.

     19. At the same time, Plaintiff was discriminated against and harassed based on basis

        of his Race and Color by a co-worker, Plaintiff complained many times to his

        supervisors, but they did not take any corrective action. Instead, they wrongfully

        discharged Plaintiff due to his complaints of Race and Color Discrimination.

     20. The Plaintiff suffered a disrespectful and abusive treatment at the hands of his co-

        worker Mitch Arthur (White). The Plaintiff was subjected to highly offensive,

        derogatory, and discriminatory remarks and comments about his Race and Color.

     21. For example, on or about May 11, 2020, while Plaintiff was working on the shop,

        Mitch Arthur (White) began making unwelcome racial comments against Plaintiff.

        On this day, Mitch Arthur also told Plaintiff contemptuously: “Your kind sweats so

        much, we work harder and sweat less” Plaintiff was humiliated and perplexed by

        his statement.

     22. The next day, Plaintiff complained to his direct supervisor Jan Lindahl. Plaintiff

        complained about the discrimination and harassment based on Race and Color that




                                         Page 4 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 5 of 21 PageID 34




        he was suffering at the hands of his co-worker Mitch Arthur. The supervisor

        promised Plaintiff that he would take care of the problem.

     23. After Plaintiff’s complaint, it was obvious for the Plaintiff that nothing happened,

        there was not any corrective action or sanction for Mitch Arthur, there was not any

        open investigation about Plaintiff’s complaints. On the contrary, it seems to be that

        Mitch Arthur found out about Plaintiff’s complaint and increased his harassment in

        a retaliatory way.

     24. Plaintiff complained multiple times about the wrongful conduct of Mitch Arthur to

        his supervisor, but he did not get any relief.

     25. On about June 10, 2020, Plaintiff had arrived early to work because he wanted to

        beat traffic. As soon as Mitch Arthur saw the Plaintiff, he said, “What are you, a

        poor black that has no place to live?”. At the end of June 2020, Mitch Arthur told

        Plaintiff after he saw his car: “Your people steal nice and fancy cars”.

     26. The frequent, severe, and offensive conduct of Mitch Arthur and the indifference

        of the supervisor about the Plaintiff’s complaints of racial discrimination and

        harassment created a hostile work environment for Plaintiff, in violation of 42

        U.S.C. §1981.

     27. Plaintiff felt harassed, unwelcome, uncomfortable, humiliated, and intimidated in

        his place of work. The Plaintiff knew that his superiors did not like him because he

        was Black, and they were not putting a halt to the harassment he was subjected to.

     28. On or about June 11, 2020, Plaintiff complained to Assistant Maintenance Director

        Steve Crews that he was being targeted and racially discriminated, he responded by

        saying, “We do not tolerate racism here, I will look into it”. This time again, nothing



                                         Page 5 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 6 of 21 PageID 35




        happened, and Plaintiff continued suffering harassment because of his Race and

        Color.

     29. These complaints constituted protected activity under Federal and State law.

     30. The Defendant never opened an investigation about the harassment and Race and

        Color discrimination alleged by Plaintiff, and after each complaint, Plaintiff

        suffered more harassment.

     31. The Plaintiff’s managers allowed discrimination and harassment and promoted an

        unfriendly interaction and relationship between Plaintiff and his co-workers.

     32. On or about July 27, 2020, in the afternoon, Plaintiff accidentally misplaced a work

        order that they had to do. Plaintiff tried to fix the problem the best he could and

        wrote down a list of the work orders. When Mitch Arthur asked Plaintiff for the

        list, he looked at the note and told Plaintiff: “you fu……idiot, you missed

        something”, then, Mitch Arthur continued “you missed something on the list, stupid

        ni…. go back and fix the list”. Plaintiff apologized, but Mitch Arthur got furious,

        he verbally assaulted Plaintiff yelling and screaming at him all kind of racial slurs,

        and vulgarities slamming his hand on the desk and approaching to him with

        clenched fists in a threatening way.        Plaintiff was afraid for his physical

        integrity and asked Mitch Arthur to stop several times.

     33. Plaintiff intended to complain to a supervisor, but no one was available, and due to

        Coronavirus disruption, the Human Resources office was closed, the Plaintiff could

        not complain and report the verbal aggression of Mitch Arthur on the same day and

        he went home without complaining.




                                        Page 6 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 7 of 21 PageID 36




     34. The next day, early on July 28, 2020, Plaintiff was called by Assistant Director

        Steve Crews to talk to him. Plaintiff thought it was good for him because he wanted

        to complain again and inform Steve Crews about the incident with Mitch Arthur

        that happened the day before.

     35. To Plaintiff’s surprise, Assistant Maintenance Director Steve Crews fired Plaintiff

        by saying that “Things did not work out”. Plaintiff told Steve Crews that he wanted

        to complain again because Mitch Arthur continued discriminating and harassing

        him based on his Race and Color, and reminded Steve Crews about how many times

        he had complained about being discriminated against and harassed because of his

        Race and Color.

     36. However, Assistant Maintenance Director Steve Crews refused to hear any

        discrimination complaint and responded by saying “This is not about that, you are

        fired”. Mr. Steve Crews never provided Plaintiff with a specific reason for his

        termination, he did not any specific problem with Plaintiff he did not refer to any

        skills or performance problems.

     37. Plaintiff was required to return some property and equipment from the Defendant,

        and he was also handed a letter requesting the return of uniforms and cellphone.

        Plaintiff did not realize until he got home that the termination letter was dated July

        22, 2020, which was not the actual date for his dismissal. Plaintiff thought that he

        was already singled out unfairly for termination.

     38. At the time of the unlawful discrimination, the Plaintiff did perform and excel at

        the performance of the essential functions assigned to him by the Defendant.




                                        Page 7 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 8 of 21 PageID 37




     39. On or about July 28, 2020, the Plaintiff was wrongfully discharged by the

        Defendant and his human and civil rights were violated. The Plaintiff’s discharge

        was directly and proximately caused by the Defendant’s unjustified discrimination

        and harassment because of Plaintiff’s Race and Color, in violation of both Federal

        and State Laws.

     40. Moreover, the Plaintiff’s termination came just in temporal proximity after Plaintiff

        participated in the protected activity on June 11, 2020.

     41. As a direct and proximate result of Defendant’s actions, Plaintiff has been damaged.

        The Plaintiff suffered serious economic losses as well as mental pain and suffering,

        which was detrimental to the Plaintiff’s health.

     42. The Defendant UNIVERSITY OF NORTH FLORIDA is subjected to vicarious

        liability for the actions of its management because it failed to take adequate

        remedial measures to halt the discrimination, harassment, and retaliation to which

        the Plaintiff was subjected to despite Defendant’s knowledge that such

        discrimination, harassment, was occurring.

                             COUNT I:
   VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. SECTION 1981,
            DISCRIMINATION BASED ON RACE AND COLOR;
                 HOSTILE WORKING ENVIRONMENT

     43. Plaintiff TOMAS R. WEST re-adopts every factual allegation as stated in

        paragraphs 1-14 and 18-38 above, as if set out in full herein.

     44. This is an action against UNIVERSITY OF NORTH FLORIDA, for unlawful

        discrimination pursuant to 42 U.S.C., Section 1981.

     45. At all times material hereto the Defendant UNIVERSITY OF NORTH FLORIDA

        was an “employer” within the meaning of Section 42 U.S.C. §1981.

                                         Page 8 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 9 of 21 PageID 38




     46. At all times material hereto, Plaintiff TOMAS R. WEST was an “employee” and

        had a contractual relationship with the Defendant within the meaning of 42 U.S.C.

        §1981.

     47. Plaintiff TOMAS R. WEST had at all times material, and continue to have, a

        federally protected constitutional right to make and enforce contracts, to sue, to be

        parties, to give evidence, and to be free from racially-based discrimination while

        bargaining, negotiating, or entering into a contract, including the enjoyment of all

        benefits, privileges terms and conditions of the contractual relationship of his

        employment at the UNIVERSITY OF NORTH FLORIDA.

     48. The Defendant UNIVERSITY OF NORTH FLORIDA has intentionally engaged

        in unlawful employment practices and discrimination, in violation of 42 U.S.C. §

        1981, because of his Race and Color.

     49. Plaintiff was discriminated against and harassed based on basis of his Race and

        Color by a co-worker, Plaintiff complained many times to his supervisors, but they

        did not take any corrective action. Instead, they wrongfully discharged Plaintiff due

        to his complaints of Race and Color Discrimination.

     50. The Plaintiff suffered a disrespectful and abusive treatment at the hands of his co-

        worker Mitch Arthur (White). The Plaintiff was subjected to highly offensive,

        derogatory, and discriminatory remarks and comments about his Race and Color.

     51. Co-worker Mitch Arthur made frequent, unwelcomed, racist, and offensive

        remarks such as: “Your kind sweats so much, we work harder and sweat less”;

        “What are you, a poor black that has no place to live?”; “Your people steal nice and




                                        Page 9 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 10 of 21 PageID 39




         fancy cars”, and many other racially charged comments. Plaintiff was humiliated

         and perplexed by these statements.

      52. Plaintiff complained to his direct supervisor Jan Lindahl many times. Plaintiff

         complained about the discrimination and harassment based on Race and Color that

         he was suffering at the hands of his co-worker Mitch Arthur. The supervisor

         promised Plaintiff that he would take care of the problem, but Plaintiff did not get

         any relief.

      53. The frequent, severe, and offensive conduct of Mitch Arthur and the indifference

         of the supervisor about the Plaintiff’s complaints of racial discrimination and

         harassment created a hostile work environment for Plaintiff, in violation of 42

         U.S.C. §1981.

      54. Plaintiff felt harassed, unwelcome, uncomfortable, humiliated, and intimidated in

         his place of work. The Plaintiff knew that his superiors did not like him because he

         was Black, and they were not putting a halt to the harassment he was subjected to.

      55. On or about June 11, 2020, Plaintiff complained to Assistant Maintenance Director

         Steve Crews that I was being targeted and racially discriminated, he responded by

         saying, “We do not tolerate racism here, I will look into it”. This time again, nothing

         happened, and Plaintiff continued suffering harassment because of his Race and

         Color.

      56. After each complaint it was obvious for the Plaintiff that nothing happened, there

         was not any corrective action or sanction for Mitch Arthur, there was not any open

         investigation about Plaintiff’s complaints. On the contrary, it seems to be that Mitch




                                         Page 10 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 11 of 21 PageID 40




         Arthur found out about Plaintiff’s complaint and increased his harassment in a

         retaliatory way.

      57. The Defendant never opened an investigation about the harassment and Race and

         Color discrimination alleged by Plaintiff, and after each complaint, Plaintiff

         suffered more harassment.

      58. The inaction of the Plaintiff’s managers allowed discrimination and harassment and

         promoted an unfriendly interaction and relationship between co-workers.

      59. On or about July 27, 2020, in the afternoon, Plaintiff accidentally misplaced a work

         order that they had to do. Plaintiff tried to fix the problem the best he could and

         wrote down a list of the work orders. When Mitch Arthur asked Plaintiff for the

         list, he looked at the note and told Plaintiff: “you fu……idiot, you missed

         something”, then, Mitch Arthur continued “you missed something on the list, stupid

         ni…. go back and fix the list”. Plaintiff apologized, but Mitch Arthur got furious,

         he verbally assaulted Plaintiff yelling and screaming at him all kind of racial slurs,

         and vulgarities slamming his hand on the desk and approaching to him with

         clenched fists in a threatening way.        Plaintiff was afraid for his physical

         integrity and asked Mitch Arthur to stop several times.

      60. Plaintiff intended to complain to a supervisor, but no one was available, and due to

         Coronavirus disruption, the Human Resources office was closed, the Plaintiff could

         not complain and report the verbal aggression of Mitch Arthur on the same day and

         he went home without complaining.

      61. The next day, early on July 28, 2020, Plaintiff was called by Assistant Director

         Steve Crews to talk to him. Plaintiff thought it was good for him because he wanted



                                         Page 11 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 12 of 21 PageID 41




         to complain again and inform Steve Crews about the incident with Mitch Arthur

         that happened the day before.

      62. To Plaintiff’s surprise, Assistant Maintenance Director Steve Crews fired Plaintiff

         by saying that “Things did not work out”. Plaintiff told Steve Crews that he wanted

         to complain again because Mitch Arthur continued discriminating and harassing

         him based on his Race and Color, and reminded Steve Crews about how many times

         he had complained about being discriminated against and harassed because of his

         Race and Color.

      63. However, Assistant Maintenance Director Steve Crews refused to hear any

         discrimination complaint and responded by saying “This is not about that, you are

         fired”. Mr. Steve Crews never provided Plaintiff with a specific reason for his

         termination, he did not identify any specific problem with Plaintiff, and he did not

         refer to any skills or performance problems.

      64. Plaintiff was required to return some property and equipment from the Defendant,

         and he was also handed a letter requesting the return of uniforms and cellphone.

         Plaintiff did not realize until he got home that the termination letter was dated July

         22, 2020, which was not the actual date for his dismissal. Plaintiff thought that he

         was already singled out for unfair termination.

      65. The effects of the practices referenced above have been to deprive the Plaintiff of

         equal employment opportunities, and otherwise adversely affected his status as an

         employee, because of his Race and Color.

      66. As a direct and proximate result of the intentional violations by the Defendant of

         the Plaintiff’s rights under 42 U.S.C. § 1981, by subjecting him to racial harassment



                                         Page 12 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 13 of 21 PageID 42




         because of his Race and Color.

      67. Plaintiff has suffered damages. His damages include back pay, front pay, loss of

         benefits, future pecuniary loss, inconvenience, emotional pain, suffering, mental

         anguish, loss of enjoyment of life, and other non-pecuniary losses.

      68. The Plaintiff has suffered and will continue to suffer both irreparable injury and

         compensable damages because of the Defendant’s discriminatory practices unless

         and until this Court grants relief.

      69. The actions of the Defendant UNIVERSITY OF NORTH FLORIDA and/or

         agents were willful, wanton, intentional, and with malice or reckless indifference

         to the Plaintiff’s statutorily protected rights, thus entitling Plaintiff to damages in

         the form of compensatory and punitive damages according to federal law, to punish

         the Defendant for their actions and to deter it, and others, from such actions in the

         future.

      70. The Defendant UNIVERSITY OF NORTH FLORIDA is subjected to vicarious

         liability for the actions of its management because it failed to take adequate

         remedial measures to halt the discrimination, harassment, and retaliation to which

         the Plaintiff was subjected to despite Defendant’s knowledge that such

         discrimination, harassment, was occurring.

      71. Plaintiff TOMAS R. WEST has retained the undersigned counsel to prosecute his

         claims and he is entitled to attorney’s fees pursuant to 42 U.S.C. §1988, the Civil

         Rights Attorneys Fee Award Act.




                                         Page 13 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 14 of 21 PageID 43




                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff TOMAS R. WEST respectfully requests that this Honorable

   Court:

       A. Enter judgment for Plaintiff TOMAS R. WEST and against the Defendant

            UNIVERSITY OF NORTH FLORIDA based on the Defendant’s willful violations

            of 42 U.S.C. §1981; and

       B. Award Plaintiff compensatory damages including front pay, back pay, and lost

            benefits; and

       C. Award Plaintiff as to this count prejudgment interest; and

       D. Award Plaintiff damages for the costs of litigation and filing including attorney’s

            fees; and

       E. Grant such other and further equitable relief as this court deems equitable and just

            and/or available pursuant to Federal Law including punitive damages.

                                      JURY TRIAL DEMAND

   Plaintiff TOMAS R. WEST demands trial by a jury of all issues triable as of right by a

   jury.

                              COUNT II:
    VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. SECTION 1981,
             DISCRIMINATION BASED ON RACE AND COLOR;
                       DISPARATE TREATMENT

       72. Plaintiff TOMAS R. WEST re-adopts every factual allegation as stated in

            paragraphs 1-18 above as if set out in full herein.

       73. This is an action against UNIVERSITY OF NORTH FLORIDA, for unlawful

            discrimination pursuant to 42 U.S.C., Section 1981.




                                           Page 14 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 15 of 21 PageID 44




      74. At all times material hereto the Defendant UNIVERSITY OF NORTH FLORIDA

         was an “employer” within the meaning of Section 42 U.S.C. §1981.

      75. At all times material hereto, Plaintiff TOMAS R. WEST was an “employee” and

         had a contractual relationship with the Defendant within the meaning of 42 U.S.C.

         §1981.

      76. Plaintiff TOMAS R. WEST had at all times material, and continue to have, a

         federally protected constitutional right to make and enforce contracts, to sue, to be

         parties, to give evidence and to be free from racially-based discrimination while

         bargaining, negotiating, or entering into a contract, including the enjoyment of all

         benefits, privileges terms and conditions of the contractual relationship of his

         employment at the UNIVERSITY OF NORTH FLORIDA.

      77. The Defendant UNIVERSITY OF NORTH FLORIDA has intentionally engaged

         in unlawful employment practices and discrimination, in violation of 42 U.S.C. §

         1981, by treating the Plaintiff differently from similarly situated employees because

         of his Race and Color.

      78. Almost Since the beginning of his employment Plaintiff perceived that he was

         discriminated against because of his Race and Color. When the Plaintiff began to

         work, he knew about a recently hired White employee, who was hired as a

         temporary employee, after 2 weeks into his work, Plaintiff learned that the White

         employee was put on a permanent position.

      79. At his hiring, Plaintiff was put on notice that the University had 6 months of

         probationary period before he could get a permanent position.




                                        Page 15 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 16 of 21 PageID 45




      80. Plaintiff decided to ask about the possibility of getting a permanent position earlier

         than anticipated, and he talked to Samantha Lento, supervisor Jan Lindahl, and

         Assistant Maintenance Director Steve Crews. Plaintiff requested to be changed to

         permanent employee status, but he never received a straight answer.

      81. Plaintiff felt ignored and discriminated against, and he was convinced that the

         reason for the silence was racism. Specifically, Plaintiff alleges that he was treated

         differently from other similarly situated co-worker outside his protected class by

         not considering him for a permanent position due to his Race and Color.

      82. In addition, the Plaintiff suffered a disrespectful and abusive treatment at the hands

         of his co-worker Mitch Arthur (White). The Plaintiff was subjected to highly

         offensive, derogatory, and discriminatory remarks and comments about his Race

         and Color. Plaintiff was humiliated and offended by these statements.

      83. Plaintiff complained to his direct supervisor Jan Lindahl many times. Plaintiff

         complained about the discrimination and harassment based on Race and Color that

         he was suffering at the hands of his co-worker Mitch Arthur. The supervisor

         promised Plaintiff that he would take care of the problem, but Plaintiff did not get

         any relief.

      84. The frequent, severe, and offensive conduct of Mitch Arthur and the indifference

         of the supervisor about the Plaintiff’s complaints of racial discrimination and

         harassment created a hostile work environment for Plaintiff, in violation of 42

         U.S.C. §1981.

      85. After each complaint it was obvious for the Plaintiff that nothing happened, there

         was not any corrective action or sanction for Mitch Arthur, there was not any open



                                         Page 16 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 17 of 21 PageID 46




         investigation about Plaintiff’s complaints. On the contrary, it seems to be that Mitch

         Arthur found out about Plaintiff’s complaint and increased his harassment in a

         retaliatory way.

      86. The Defendant never opened an investigation about the harassment and Race and

         Color discrimination alleged by Plaintiff, and after each complaint, Plaintiff

         suffered increased harassment.

      87. The inaction of the Defendant allowed discrimination and harassment against

         Plaintiff to continue. As a consequence, Plaintiff was forced to complain many

         times hurting his advancing opportunities at the University and making him look

         like a troublemaker.

      88. On or about July 28, 2020, at first time in the morning, Plaintiff was fired after

         suffering a verbal assault perpetrated by his harasser the day before. Plaintiff was

         not allowed to report the incident, and he was fired without further explanations.

      89. The effects of the practices referenced above have been to deprive the Plaintiff of

         equal employment opportunities, and otherwise adversely affected his status as an

         employee, because of his Race and Color.

      90. As a direct and proximate result of the intentional violations by the Defendant of

         the Plaintiff’s rights under 42 U.S.C. § 1981, by treating him differently from

         similarly situated employees, and subjecting him to racial harassment because of

         his Race and Color, Plaintiff has suffered damages. His damages include back pay,

         front pay, loss of benefits, future pecuniary loss, inconvenience, emotional pain,

         suffering, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.




                                        Page 17 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 18 of 21 PageID 47




      91. The Plaintiff has suffered and will continue to suffer both irreparable injury and

            compensable damages because of the Defendant’s discriminatory practices unless

            and until this Court grants relief.

      92. The actions of the Defendant UNIVERSITY OF NORTH FLORIDA and/or

            agents were willful, wanton, intentional, and with malice or reckless indifference

            to the Plaintiff’s statutorily protected rights, thus entitling Plaintiff to damages in

            the form of compensatory and punitive damages according to federal law, to punish

            the Defendant for their actions and to deter it, and others, from such actions in the

            future.

      93. The Defendant UNIVERSITY OF NORTH FLORIDA is subjected to vicarious

            liability for the actions of its management because it failed to take adequate

            remedial measures to halt the discrimination, harassment, and retaliation to which

            the Plaintiff was subjected to despite Defendant’s knowledge that such

            discrimination, harassment, was occurring.

      94. Plaintiff TOMAS R. WEST has retained the undersigned counsel to prosecute his

            claims and he is entitled to attorney’s fees pursuant to 42 U.S.C. §1988, the Civil

            Rights Attorneys Fee Award Act.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff TOMAS R. WEST respectfully requests that this Honorable

   Court:

      A. Enter judgment for Plaintiff TOMAS R. WEST and against the Defendant

            UNIVERSITY OF NORTH FLORIDA based on the Defendant’s willful violations

            of 42 U.S.C. §1981; and



                                            Page 18 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 19 of 21 PageID 48




       B. Award Plaintiff compensatory damages including front pay, back pay, and lost

           benefits; and

       C. Award Plaintiff as to this count prejudgment interest; and

       D. Award Plaintiff damages for the costs of litigation and filing including attorney’s

           fees; and

       E. Grant such other and further equitable relief as this court deems equitable and just

           and/or available pursuant to Federal Law including punitive damages.

                                     JURY TRIAL DEMAND

   Plaintiff TOMAS R. WEST demands trial by a jury of all issues triable as of right by a

   jury.

                                   COUNT III:
           RETALIATION, IN VIOLATION OF THE CIVIL RIGHTS OF 1866,
                            42 U.S.C., SECTION 1981

       95. The Plaintiff TOMAS R. WEST re-adopts every factual allegation as stated in

           paragraphs 1-41 of this complaint as if set out in full herein.

       96. The Plaintiff TOMAS R. WEST and the Defendant UNIVERSITY OF NORTH

           FLORIDA had a contractual relationship.

       97. The Defendant UNIVERSITY OF NORTH FLORIDA precluded Plaintiff from

           performing the stated contractual relationship when Defendant terminated Plaintiff.

       98. The Defendant terminated Plaintiff’s contractual relationship in retaliation for

           Plaintiff’s opposition to unlawful employment practices based on Race and Color,

           as more particularly described above.

       99. The Plaintiff was unable to enjoy all the benefits, privileges, terms, and conditions

           of their contractual relationship.



                                           Page 19 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 20 of 21 PageID 49




      100.          The actions of the Defendant UNIVERSITY OF NORTH FLORIDA

            and/or agents were willful, wanton, intentional, and with malice or reckless

            indifference to the Plaintiff’s statutorily protected rights, thus entitling Plaintiff to

            damages in the form of compensatory and punitive damages pursuant to federal

            law, to punish the Defendant for its actions and to deter it, and others, from such

            actions in the future.

      101.          The Defendant UNIVERSITY OF NORTH FLORIDA is subjected to

            vicarious liability for the actions of its management because it failed to take

            adequate remedial measures to halt the discrimination, harassment, and retaliation

            to which the Plaintiff was subjected to despite Defendant’s knowledge that such

            discrimination, harassment, was occurring.

      102.          The Plaintiff has retained the undersigned counsel to prosecute his claims

            and is entitled to attorney’s fees pursuant to 42 U.S.C. §1988, the Civil Rights

            Attorneys Fee Award Act.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff TOMAS R. WEST respectfully requests that this Honorable

   Court:

      A. Enter judgment for Plaintiff and against the Defendant UNIVERSITY OF NORTH

            FLORIDA based on Defendant’s willful violations of 42 U.S.C. §1981; and

      B. Award Plaintiff compensatory damages including front pay, back pay, and lost

            benefits; and

      C. Award Plaintiff as to this count prejudgment interest; and




                                             Page 20 of 21
Case 3:20-cv-00969-MMH-MCR Document 6 Filed 09/17/20 Page 21 of 21 PageID 50




       D. Award Plaintiff damages for the costs of litigation and filing including attorney’s

           fees; and

       E. Grant such other and further equitable relief as this court deems equitable and just

           and/or available pursuant to Federal Law including punitive damages.

                                   JURY TRIAL DEMAND

   Plaintiff TOMAS R. WEST demands trial by a jury of all issues triable as of right by a

   jury.

   Dated: September 17, 2020

                                                   Respectfully submitted,


                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500, Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   E-mail: zep@thepalmalawgroup.com
                                                   Attorney for Plaintiff




                                         Page 21 of 21
